Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-3, 8, 12, 14, 19, 21, 24, 26, 28, 33-34, 36, 38, 43-45, and 49-50 are pending.  Claims 1-3, 8, 12, 14, and 19 are the subject of this NON-FINAL Office Action.  Claims 21, 24, 26, 28, 33-34, 36, 38, 43-45, and 49-50 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-3, 8, 12, 14, and 19) without traverse in the reply filed on 08/23/2021 is acknowledged.  Claims 21, 24, 26, 28, 33-34, 36, 38, 43-45, and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1-3, 8, 12, 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by O’NEIL (WO 2014/044724).
	As to claim 1, O’NEIL teaches contacting a nucleic acid sample comprising at least one target RNA or DNA sequence and at least one off-target RNA molecule with a probe set comprising at least two DNA probes complementary to discontiguous sequences along the full length of the at least one off-target RNA molecule, thereby hybridizing the DNA probes to the off-target RNA molecules to form DNA:RNA hybrids, wherein each DNA:RNA hybrid is at least 5 bases apart, or at least 10 bases apart, along a given off-target RNA molecule sequence from any other DNA:RNA hybrid (20nt or less gaps between probes against rRNA, for example; pgs. 11, 17, for example); and b) contacting the DNA:RNA hybrids with a ribonuclease that degrades the RNA from the DNA:RNA hybrids, thereby degrading the off-target RNA molecules in the nucleic acid sample to form a degraded mixture, optionally wherein the ribonuclease is RNase H or Hybridase (pgs. 18, for example).
	As to claim 2, O’NEIL teaches c) optionally degrading any remaining DNA
probes by contacting the degraded mixture with a DNA digesting enzyme, optionally wherein the DNA digesting enzyme is DNase I, to form a DNA degraded mixture (pgs. 10, 16, 27); and d) separating the degraded RNA from the degraded mixture or the DNA degraded mixture (pgs. 10, 16, 27).
	As to claim 3, O’NEIL teaches wherein the contacting with the probe set comprises treating the nucleic acid sample with a destabilizer, wherein the destabilizer 
	As to claim 8, O’NEIL teaches human and non-human samples (pg. 13, for example).
	As to claims 12 and 14, O’NEIL teaches depleting 5S, 5.8S, 12S, 16S, 18S and 28S rRNA (pgs. 8, 22).
	
Claim 1-3, 8, 12, 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FARMER (US 2014/0093882).
	As to claim 1, FARMER teaches contacting a nucleic acid sample comprising at least one target RNA or DNA sequence and at least one off-target RNA molecule with a probe set comprising at least two DNA probes complementary to discontiguous sequences along the full length of the at least one off-target RNA molecule, thereby hybridizing the DNA probes to the off-target RNA molecules to form DNA:RNA hybrids, wherein each DNA:RNA hybrid is at least 5 bases apart, or at least 10 bases apart, along a given off-target RNA molecule sequence from any other DNA:RNA hybrid (Fig. 1 and para. 0032 and Example at paras. 0057ff); and b) contacting the DNA:RNA hybrids with a ribonuclease that degrades the RNA from the DNA:RNA hybrids, thereby degrading the off-target RNA molecules in the nucleic acid sample to form a degraded mixture, optionally wherein the ribonuclease is RNase H or Hybridase (id.).
	As to claim 2, FARMER teaches c) optionally degrading any remaining DNA
probes by contacting the degraded mixture with a DNA digesting enzyme, optionally wherein the DNA digesting enzyme is DNase I, to form a DNA degraded mixture (id.); and d) separating the degraded RNA from the degraded mixture or the DNA degraded id.).
	As to claim 3, FARNMER teaches heat treat (para. 0058, for example).
	As to claim 8, FARMER teaches human and non-human samples (para. 0066, for example).
	As to claims 12 and 14, FARMER teaches depleting 5S, 5.8S, 16S, 18S and 28S rRNA (Fig. 7, paras. 0024, 0033-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over O’NEIL, in view of NCBI REFERNCE SEQUENCE AC_000021.2, Homo sapiens mitochondrion, complete genome (12/08/2008).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply the probe design of O’NEIL to make 12S probes of SEQ ID NOS: 1-2 with a reasonable expectation of success.
Specifically, as to claim 1, O’NEIL teaches rRNA depletion as explained above.
	O’NEIL does not explicitly teach 12S probes of SEQ ID NOS: 1-2.

Instant SEQ ID NO: 1/ NCBI REFERNCE SEQUENCE AC_000021.2

    PNG
    media_image1.png
    217
    683
    media_image1.png
    Greyscale

Instant SEQ ID NO: 2/ NCBI REFERNCE SEQUENCE AC_000021.2

    PNG
    media_image2.png
    217
    649
    media_image2.png
    Greyscale

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 12S probe design to yield 12S probes of SEQ ID NOS: 1-2 with a reasonable expectation of success.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over FARMER, in view of O’NEIL, in further view of NCBI REFERNCE SEQUENCE AC_000021.2, Homo sapiens mitochondrion, complete genome (12/08/2008).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply the probe design of FARMER and O’NEIL to make 12S probes of SEQ ID NOS: 1-2 with a reasonable expectation of success.
Specifically, as to claim 1, FARMER and O’NEIL teaches rRNA depletion as explained above.
	Neither FARMER nor O’NEIL explicitly teach 12S probes of SEQ ID NOS: 1-2.  FARMER also fails to teach to apply rRNA depletion to 12S rRNA.
	However, O’NEIL states that the 12S probes can be 50nt (pgs. 13, 15, 24, 25, 29, 32, 33).  O’NEIL even teaches how to design probes using familiar publicly-available 12S sequences (pg. 38).  In addition, FARNER teaches that probes can be 50 nucleotides (para. 0029, for example), and directed against known, publicly-available rRNA sequences (paras. 0024, 0032-33).  A skilled artisan would have been motivated to apply the rRNA depletion method of FARMER to 12S rRNA as suggested by O’NEIL because 12S rRNA is a known eukaryotic rRNA along with 16S taught in O’NEIL.  To this end, a skilled artisan of ordinary creativity would have developed 50nt probes using the above design against known 12S sequences (which are only 800-900bp) and yielded the following probes to try:
Instant SEQ ID NO: 1/ NCBI REFERNCE SEQUENCE AC_000021.2

    PNG
    media_image1.png
    217
    683
    media_image1.png
    Greyscale

Instant SEQ ID NO: 2/ NCBI REFERNCE SEQUENCE AC_000021.2

    PNG
    media_image2.png
    217
    649
    media_image2.png
    Greyscale

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 12S probe design to yield 12S probes of SEQ ID NOS: 1-2 with a reasonable expectation of success.

Prior Art
The following prior art also teaches rRNA depletion using gapped probes: US 2011/0111409.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.